United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pelham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Douglas Sughrue, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-32
Issued: March 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2012 appellant, through her attorney, filed a timely appeal from an
August 28, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying reconsideration. Because more than 180 days elapsed from the most recent merit
decision dated April 27, 2011 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of the case.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

An appeal of final adverse OWCP decisions issued on or after November 19, 2008 must be filed within 180
days of the decision. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 15, 2010 appellant, then a 51-year-old rural letter carrier, filed an
occupational disease claim alleging that her cervical stenosis was due to factors of her
employment. She indicated that she was first aware of her condition on December 17, 2009.
Appellant attributed her condition to an extra high volume of bulk mail, a shortage of clerks and
an increased volume of packages during the holiday immediately preceding her claim.
By decision dated April 5, 2010, OWCP denied the claim on the grounds that fact of
injury was not established. It found the evidence insufficient to establish that the events occurred
as alleged and there was no medical evidence which provided a diagnosis which could be
connected to the claimed events.
On April 20, 2010 appellant requested a review of the written record before an OWCP
hearing representative. By decision dated July 23, 2010, an OWCP hearing representative
affirmed the April 5, 2010 decision. She found that appellant’s description of her work duties
differed significantly from that of the employing establishment. The hearing representative also
found that none of the medical reports provided established a causal relationship between the
diagnosed cervical stenosis condition and employment factors.
In an October 5, 2010 letter, appellant requested reconsideration and submitted additional
evidence. By decision dated April 27, 2011, an OWCP hearing representative modified the prior
decision to reflect that the medical evidence was insufficient to establish that the cervical
condition was causally related to appellant’s work activities.
In an April 23, 2012 letter, appellant, through her attorney, requested reconsideration of
the April 27, 2011 decision. In an April 23, 2012 15-page statement, counsel noted appellant’s
work and medical history in relation to the claim and opined that the medical evidence, in
particular Dr. Andrea S. Lamberson, a Board-certified family practitioner’s, many reports of
record, established causal relationship. Evidence previously of record which was resubmitted
included a February 18, 2010 computerized tomography (CT) lumbar myelogram and reports
from Dr. Lamberson dated September 2, 2010 and an undated letter listed as Exhibit 2.3
By decision dated August 28, 2012, OWCP denied appellant’s request for reconsideration
on the grounds no substantive legal questions were raised and there was no new and relevant
evidence submitted to support causal relation.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
3

In the letter noted as Exhibit 2, Dr. Lamberson opined that appellant sustained an exacerbation of cervical
osteoarthritis due to the repetitive motions encountered at work -- bending, lifting, pulling, pushing, prolonged
standing, twisting, which was a proximate or direct result from her reported work-related injury.
4

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).

2

interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS
Appellant disagreed with OWCP’s April 27, 2011 decision which denied her claim on the
grounds that she did not establish causal relation. Thus, the issue presented on appeal is whether
appellant’s April 23, 2012 request for reconsideration met any of the conditions of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for further review of the merits.
In her April 23, 2012 request for reconsideration and on appeal, appellant contended that
the medical reports from Dr. Lamberson supported causal relationship. On appeal, she further
contended that the medical evidence submitted on reconsideration was ignored, at least in part,
by OWCP in its April 27, 2011 decision or were not given the weight required by law.
Appellant, however, did not show that OWCP erroneously applied or interpreted a specific point
of law. OWCP’s April 27, 2011 decision denied appellant’s claim on the grounds causal
relationship was not established. It reviewed the medical evidence appellant submitted and
found that the medical evidence was insufficient to establish causal relation as it was lacking
medical rationale as to the mechanics of how particular work activities caused or exacerbated
appellant’s diagnosed condition. With regard to appellant’s argument that Dr. Lamberson’s
reports established causal relationship, this argument and the medical reports submitted were
previously considered by OWCP. It is well established that where the legal argument presented
has no reasonable color of validity, OWCP is not required to reopen the case for merit review.7
Appellant did not identify a specific point of law or show that it was erroneously applied or
interpreted.
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but she did not submit any pertinent new and relevant medical evidence in this case.
In support of her request for reconsideration, appellant submitted duplicative copies of medical
reports previously considered by OWCP in its April 27, 2011 decision. Evidence which repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.8

5

20 C.F.R. § 10.606(b)(1)-(2).

6

Id. at § 10.607(a).

7

Norman W. Hanson, 45 ECAB 430 (1994).

8

See J.P., 58 ECAB 289 (2007); Richard Yadron, 57 ECAB 207 (2005).

3

The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her case for
further review of the merits under section 8128.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

